
	
		II
		111th CONGRESS
		1st Session
		S. 830
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2009
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To modify the definition of children's hospital for
		  purposes of making payments to children's hospitals that operate graduate
		  medical education programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Children’s Hospitals Education
			 Equity Act.
		2.Program of
			 payments to children's hospitals that operate graduate medical education
			 programsSection 340E(g)(2) of
			 the Public Health Service Act (42 U.S.C. 256e(g)) is amended—
			(1)by striking
			 means a and inserting “means—
				
					(A)a
					;
			(2)by striking the
			 period and inserting ; or; and
			(3)by adding at the
			 end the following:
				
					(B)a freestanding
				psychiatric hospital with 90 percent or more inpatients under the age of 18,
				that has its own Medicare provider number as of December 6, 1999, and that has
				an accredited residency
				program.
					.
			
